 572324 NLRB No. 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent excepts to the judge™s Order granting theUnion™s petition to revoke the subpoena served on it by the Re-
spondent. For the reasons stated in the judge™s October 3, 1996
Order, we find that he properly granted the Charging Party™s petition
to revoke the subpoena.We grant the Respondent™s motion for correction of the record toplace certain exhibits in the rejected exhibit file.2The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The Respondent excepts to the judge™s decision, asserting that itevidences bias and prejudice. On our full consideration of the entire
record in this proceeding, we find no evidence that the judge pre-
judged the case, made prejudicial rulings, or demonstrated bias
against the Respondent in his analysis and discussion of the evi-
dence.The earlier Dynatron/Bondo case to which the judge referred (Case10ŒCAŒ25736) issued on July 16, 1997, and appears at 323 NLRB
1263.3In adopting the judge™s conclusion that Lee Carter™s dischargewas unlawful, Member Higgins finds it unnecessary to rely on the
judge™s finding that ‚‚Respondent failed to conduct a fair investiga-
tion of Carter™s supposed wrongdoing, and thus further evidenced its
discriminatory motivation under accepted Board law.™™Member Higgins agrees with the judge™s conclusion that the Re-spondent violated Sec. 8(a)(3) and (1) of the Act by discharging
Brenda Rogers because she engaged in union activities. Therefore,
he finds it unnecessary to decide whether her discharge also con-
stitutes an independent violation of Sec. 8(a)(1) of the Act.4We shall modify the judge™s recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB 144(1996).The judge inadvertently failed to include a bargaining order toremedy the Respondent™s unilateral changes. We shall modify the
judge™s recommended Order accordingly.We find it unnecessary to determine whether the Respondent wasin compliance with OSHA standards regarding respirator cleanliness,
and whether the Respondent ‚‚defied™™ OSHA citations in its treat-
ment of Brenda Rogers.The judge recommended the special remedies that are described inpars. 2(h)Œ(j) of our Order. Member Higgins agrees with the imposi-tion of the notice reading and mailing requirements set forth in pars.2(h) and (i). He would, however, not require the local newspaper
publication imposed by par. 2(j), as there has been no showing of
need for that action to remedy the unfair labor practices. In finding
that the special remedies of pars. 2(h) and (i) are appropriate here,
Member Higgins particularly notes the pending contempt proceed-
ings against the Respondent. Finally, although Member Higgins re-
lies on the Respondent™s numerous unfair labor practices, he does
not rely on the test-of-certification case involving the Respondent
(reported at 305 NLRB 574 (1991), enfd. per curiam 992 F.2d 313
(11th Cir. 1993)).5The Board™s formal papers consist of the charge, any amendedcharge, complaint and notice of hearing, proof of service, and other
similar procedural documents.Dynatron/Bondo Corporation and Union ofNeedletrades, Industrial and Textile Employ-
ees, AFLŒCIO, CLC. Cases 10ŒCAŒ29014 and10ŒCAŒ29231September 30, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn April 8, 1997, Administrative Law Judge How-ard I. Grossman issued the attached decision. The Re-
spondent filed exceptions1and a supporting brief.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and brief, and has decided to affirm the judge™s rul-
ings, findings,2and conclusions3and to adopt the rec-ommended Order as modified and set forth in full
below.41. The Respondent claims that the judge erred ingranting counsel for the General Counsel™s posthearing
motion to reopen the record to receive the amended
charge in Case 10ŒCAŒ29231, claiming violation of
due process, bias by the judge, and ‚‚direct, prejudicial
harm to the Company.™™ We find no merit in the Re-
spondent™s exception.At the hearing, the Respondent amended its answerto the complaint to deny allegations that the amended
charge in Case 10ŒCAŒ29231 was filed on June 26,
1996, and served on the Respondent on June 26, 1996.
Counsel for the General Counsel, noting that the
Board™s formal papers5did not contain proof of serviceof the amended charge, moved to admit the proof of
service. The judge, without objection by the Respond-
ent, received the proof of service into evidence.Subsequent to the hearing, counsel for the GeneralCounsel moved to reopen the record to receive the
amended charge in Case 10ŒCAŒ29231, stating it had
been inadvertently omitted from the formal documents.The judge granted the motion over the Respondent™s
objections.The Respondent has failed to show how it has beenprejudiced or ‚‚harmed™™ by the judge™s action. The
Respondent™s original answer to the complaint admit-
ted service of the amended charge in Case 10ŒCAŒ
29231. When the Respondent amended its answer to
deny service of the amended charge, the General
Counsel established at the hearing that the amended
charge was properly served on the Respondent. In
view of the fact that service of the amended charge has
been established, it is apparent that the amended
charge itself was inadvertently omitted from the formal
papers received at the hearing. We find, accordingly,
that the judge properly granted the General Counsel™s
motion to reopen the record to admit the amended
charge.2. The complaint alleges, the judge found, and weagree that the Respondent violated Section 8(a)(5) by
unilaterally instituting a new rule disciplining employ-
ees who report to work less than 15 minutes late and
by discharging employee Lamar Shelton pursuant to
this unilaterally instituted new rule. The Respondent
excepts to these findings, asserting that the underlyingVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00572Fmt 0610Sfmt 0610D:\NLRB\324.073APPS10PsN: APPS10
 573DYNATRON/BONDO CORP.6Union Representative Harris Raynor specifically stated that thenotices used terminology he had ‚‚never seen before on any other
warning.™™7The Respondent claims that if the Union had carefully examinedthe written notices, it could have discovered that there were two dif-
ferent rules because if an employee was ‚‚tardy,™™ the box on the
form labeled ‚‚attendance™™ was checked and no more than four
dates were listed, while on ‚‚late arrival to work station,™™ the box
marked ‚‚other™™ was checked, and no fewer than five dates were
listed. According to the Respondent, ‚‚other™™ referred to a violation
of its plant rule disciplining employees for ‚‚chronic absenteeism and
tardiness,™™ while ‚‚tardy™™ referred to its written attendance policy.Even assuming all the notices were marked as the Respondent as-
serts, which they are not, we would not find that the documents
alone were clear enough to have put the Union on notice that there
were two separate rules. Further, we emphasize that the Respond-
ent™s answer to the Union™s question in September 1994 directly
contradicts what the Respondent says the documents show.complaint allegations are barred by Section 10(b) ofthe Act. For the reasons set forth below, we find no
merit in the Respondent™s exceptions.It is well established that the 10(b) period com-mences only when a party has clear and unequivocal
notice of a violation of the Act. See, e.g., Desks, Inc.,295 NLRB 1, 11 (1989). ‚‚Further, the burden of
showing such clear and unequivocal notice is on the
party raising the affirmative defense of Section 10(b).™™
Chinese American Planning Council, 307 NLRB 410(1992). As discussed below, we find that the Respond-
ent has failed to carry its burden of showing that the
Charging Party had notice that a violation of the Act
occurred more than 6 months before the filing of the
relevant charge allegations on June 26, 1996.The Respondent™s written attendance policy pro-vided for discipline (a tardy) for employees reporting
to work more than 15 minutes late. For those employ-
ees reporting less than 15 minutes late, however, thepolicy did not provide for a ‚‚tardy,™™ but only for loss
of pay for the time missed. The Respondent provided
the Union with a copy of its attendance policy.Sometime in mid-1993, and continuing on a regularbasis, the Respondent gave the Union copies of em-
ployee disciplinary notices. Some of these notices used
the word ‚‚tardy,™™ while others referred to ‚‚late arriv-
al to work station™™ without specifying the number of
minutes late. At a negotiating session on September
19, 1994, the Union asked the Respondent if ‚‚late ar-
rival to work station™™ was a new disciplinary meas-
ure.6The Respondent answered that ‚‚if you are latecoming to work or late arriving at your work station,that is simply late. It is a violation of the company
rules.™™7(Emphasis added.) At a bargaining session onSeptember 11, 1995, the Union again asked for clari-
fication. This time the Respondent stated that a
‚‚tardy™™ and a ‚‚late arrival to work station™™ were vio-
lations of different rules. The Respondent said that an
employee is ‚‚tardy under [the] attendance policy if
[he] is 15 minutes or more late punching in,™™ but ‚‚not
appearing at [an employee™s] work station in a reason-able period of time is a disciplinary matter and notunder the attendance policy.™™On March 27, 1996, employee Lamar Shelton wasdischarged for violating the ‚‚late arrival to work sta-
tion™™ rule on five occasions. In April 1996, the Union
reviewed Shelton™s timecards and discovered that he
had clocked in less than 15 minutes late on four of the
five occasions. When the Union protested, the Re-
spondent claimed that an employee who clocked in
after his starting time could not arrive on time at hiswork station.On June 26, 1996, the Union filed an amendedcharge in Case 10ŒCAŒ29231, alleging that the Re-
spondent violated Section 8(a)(5) when it ‚‚unilaterally
implemented a new disciplinary program called ‚late
arrival to work station™ for employees who arrive late
to work by fewer than fifteen (15) minutes.™™ The
amended charge also alleges that the Respondent vio-
lated Section 8(a)(5) by discharging employee Shelton
for ‚‚violating the unilaterally implemented program
‚late arrival to work station.™™™In its exceptions, the Respondent contends that theUnion had notice of the allegedly new disciplinary pol-
icy more than 6 months prior to the filing of the
amended charge in Case 10ŒCAŒ29231. Specifically,
the Respondent asserts that the Union knew of the pol-
icy on September 19, 1994, and certainly no later than
September 11, 1995.Contrary to the Respondent™s contention, we findthat it failed to show that at either September negotiat-
ing session it gave the Union the requisite clear and
unequivocal notice necessary to start the running of the
10(b) period. When the Union received written dis-
ciplinary notices referring to ‚‚late arrival to work sta-
tion,™™ the Union properly sought clarification from the
Respondent. The Respondent™s replies to the Union™s
inquiries were, as the judge correctly found, ‚‚confus-
ing and contradictory.™™ In September 1994, the Re-
spondent assured the Union that ‚‚late arrival™™ and
‚‚tardy™™ were simply different words for the same in-
fraction. In September 1995, however, the Respondent
told the Union that a ‚‚late arrival™™ and a ‚‚tardy™™
were violations of two different rules. At no time did
the Respondent present the Union with a written rule
describing its ‚‚late arrival to work station™™ policy,
and the Respondent™s own written attendance policy
provided that employees would not be disciplined forreporting to work fewer than 15 minutes late. At most,
the record shows that by September 1995 the Union
was aware that ‚‚late arrival to work station™™ was a
violation of a company rule, but the Respondent still
failed to make clear to the Union the critical point that,
contrary to the terms of its own written attendance pol-
icy, employees could be disciplined for lateness of
fewer than 15 minutes.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00573Fmt 0610Sfmt 0610D:\NLRB\324.073APPS10PsN: APPS10
 574DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Redd-I, Inc., 290 NLRB 1115, 1118 (1988). In addition, underRedd-I, the Board ‚‚may look at whether a respondent would raisethe same or similar defenses to both allegations.™™ Id. This factor is
not particularly relevant here, because the Respondent does not ap-
pear to be asserting any defense to the new disciplinary rule allega-
tions aside from its 10(b) contention.9See Long Island Day Care Services, 303 NLRB 112, 112Œ113(1991).In sum, we find that it was not until the Union re-ceived Shelton™s timecards in April 1996 that the
Union was put on notice that the Respondent™s ‚‚old
rule™™ that employees would not be disciplined for
fewer than 15 minutes of lateness had effectively been
replaced with a ‚‚new rule™™ that a total of five in-
stances of lateness, of any amount, was cause for dis-
cipline. Because the Union filed its amended charge in
Case 10ŒCAŒ29231 within 6 months of that time, i.e.,
on June 26, 1996, we find that the charge was timely
filed and that the complaint allegations pertaining to
the new disciplinary rule are not barred by Section
10(b).Assuming arguendo that the Respondent™s state-ments at the September 11, 1995 bargaining session
provided the Union with notice of its new disciplinary
rule, we would still find that the relevant complaint al-
legations are not barred by Section 10(b). Within 6
months of that date, specifically, on January 18, 1996,
the Union filed the original charge in Case 10ŒCAŒ
29014, alleging, inter alia, that the Respondent violated
Section 8(a)(5) by the following conduct:• Since on or about August 29, 1995, the [Re-spondent] has created a new disciplinary proce-
dure for material handlers without bargaining
with the Union.• Since on or about October 2, 1995, the [Re-spondent] has unilaterally changed its parking
policy without bargaining with the Union.• Since on or about October 5, 1995, the [Re-spondent] has unilaterally implemented a policy
for dealing with power outages without bar-
gaining with the Union.As explained below, we find that these charge alle-gations are legally sufficient to support the complaint
allegations that the Respondent violated Section 8(a)(5)
by unilaterally implementing a new disciplinary rule
which disciplines employees who arrive to work fewer
than 15 minutes late and by discharging employeeShelton pursuant to that unilaterally implemented rule.In making this determination, we apply the Board™s‚‚closely related™™ test and examine the following fac-
tors: (1) ‚‚whether the otherwise untimely allegations
are of the same class as the violations alleged in the
pending timely charge™™; and (2) ‚‚whether the other-
wise untimely allegations arise from the same factual
situation or sequence of events as the allegations in the
pending timely charge.™™8Here, the allegations of thecharge and the allegations of the complaint involve the
same section of the Act (Sec. 8(a)(5)) and the samelegal theory (circumvention of the collective-bargain-ing process). In addition, the charge and complaint al-
legations involve similar conduct (changing employee
terms and conditions of employment), and the conduct
alleged in the charge occurred during the same time
period (August 29ŠOctober 5, 1995) that the Union
allegedly learned of the new disciplinary rule (Septem-
ber 11, 1995). Thus, we find that the new disciplinary
rule allegations of the complaint are closely related to
the other unilateral change allegations of the charge.9Accordingly, for all these reasons, we conclude thatthe complaint allegations pertaining to the Respond-
ent™s new disciplinary rule are not barred by Section
10(b) of the Act.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and set forth in full below and orders that the
Respondent, Dynatron/Bondo Corporation, Atlanta,
Georgia, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Unilaterally, and without bargaining with theUnion, (1) instituting a new rule which disciplines em-
ployees who arrive to work less than 15 minutes late;
(2) creating a new disciplinary rule for material han-
dlers; (3) changing its parking policy; (4) creating a
new policy for employee compensation during power
outages; and (5) creating a new disciplinary procedure
for employees who fail to bring their ID cards to work.(b) Discharging or otherwise discriminating againstemployees who violate the unlawfully promulgated
rule disciplining employees who arrive to work less
than 15 minutes late, or who violate any of the fore-
going unlawfully promulgated rules.(c) Discouraging membership in Union ofNeedletrades, Industrial and Textile Employees, AFLŒ
CIO, CLC or any other labor organization by discharg-
ing employees because of their union or other pro-
tected concerted activity, or by discriminating against
them in any other manner with respect to their wages,
hours, tenure of employment, or any other terms and
conditions of employment.(d) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rights
guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerLee Carter, Brenda Rogers, and Lamar Shelton full re-
instatement to their former jobs or, if those jobs no
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights andVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00574Fmt 0610Sfmt 0610D:\NLRB\324.073APPS10PsN: APPS10
 575DYNATRON/BONDO CORP.10If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™privileges previously enjoyed, discharging, if nec-essary, any replacement employees.(b) Make Lee Carter, Brenda Rogers, and LamarShelton whole for any loss of earnings and other bene-
fits suffered as a result of the discrimination against
them in the manner set forth in the remedy section of
the judge™s decision.(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful em-
ployment actions against Lee Carter, Brenda Rogers,
and Lamar Shelton and, within 3 days thereafter, notify
them in writing that this has been done and that these
actions will not be used against them in any way.(d) On request, bargain with Union of Needletrades,Industrial and Textile Employees, AFLŒCIO, CLC as
the collective-bargaining representative of the employ-
ees in the appropriate unit as to their terms and condi-
tions of employment, including its rule disciplining
employees who arrive to work less than 15 minutes
late, its disciplinary rule for material handlers, its new
parking policy, its policy establishing employee com-
pensation during power outages, and its disciplinary
policy for employees who fail to bring their ID cards
to work. The appropriate unit is:All production and maintenance employees em-ployed by the Employer at its Atlanta, Georgia fa-
cility, including all quality control technicians, but
excluding all office clerical employees, technical
employees, laboratory and professional employ-
ees, guards, and supervisors as defined in the Act.(e) On request of the Union, rescind its rule dis-ciplining employees who arrive to work less than 15
minutes late, its disciplinary rule for material handlers,
its parking policy, its policy of establishing employee
compensation during power outages, and its discipli-
nary policy for employees who fail to bring their ID
cards to work.(f) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(g) Within 14 days after service by the Region, postat its Atlanta, Georgia facility copies of the attached
notice marked ‚‚Appendix.™™10Copies of the notice, onforms provided by the Regional Director for Region
10, after being signed by the Respondent™s authorized
representative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(h) Mail copies of the notice to all its present em-ployees and to all employees on the Respondent™s pay-
roll since July 14, 1989, when the Respondent began
its unlawful conduct.(i) Convene all employees during working time atthe Respondent™s Atlanta, Georgia facility, by shifts,
departments, or otherwise, and have either Human Re-
sources Manager Fred Tomkowicz or Plant ManagerLeigh Fragnoli read the notice to employees, or at Fred
Tomkowicz™ or Leigh Fragnoli™s option, permit a
Board agent to read the notice. If Fred Tomkowicz or
Leigh Fragnoli choose to have a Board agent read the
notice, one of them shall be present while the notice
is read.(j) Publish in local newspapers of general circulationa copy of the notice two times a week for a period of
4 weeks.(k) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
unilaterally, and without bargainingwith the Union, (1) institute a new rule which dis-
ciplines employees who arrive to work less than 15
minutes late; (2) create a new disciplinary rule for ma-
terial handlers; (3) change our parking policy; (4) cre-
ate a new policy of employee compensation during
power outages; and (5) create a new disciplinary pro-
cedure for employees who fail to bring their ID cards
to work.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00575Fmt 0610Sfmt 0610D:\NLRB\324.073APPS10PsN: APPS10
 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
WEWILLNOT
discharge or otherwise discriminateagainst employees who violate any of the foregoing
unlawfully promulgated rules.WEWILLNOT
discourage membership in Union ofNeedletrades, Industrial and Textile Employees, AFLŒ
CIO, CLC or any other labor organization by discharg-
ing employees because of their union or other pro-
tected concerted activities, or by discriminating against
them in any other manner with respect to their wages,
hours, tenure of employment, or any other terms and
conditions of employment.WEWILLNOT
in any other manner interfere with,restrain, or coerce you in the exercise of the rights
guaranteed you by Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard™s Order, offer Lee Carter, Brenda Rogers, and
Lamar Shelton full reinstatement to their former jobs
or, if those jobs no longer exist, to substantially equiv-
alent positions, without prejudice to their seniority or
any other rights or privileges previously enjoyed.WEWILL
make Lee Carter, Brenda Rogers, andLamar Shelton whole for any loss of earnings and
other benefits suffered as a result of our discrimination
against them, less any net interim earnings, plus inter-
est.WEWILL
, within 14 days from the date of theBoard™s Order, remove from our files any references to
the unlawful actions taken against Lee Carter, Brenda
Rogers, and Lamar Shelton, and WEWILL
, within 3days thereafter, notify them in writing that this has
been done and that these actions will not be used
against them in any way.WEWILL
, on request, bargain with Union ofNeedletrades, Industrial and Textile Employees, AFLŒ
CIO, CLC as the exclusive collective-bargaining rep-
resentative of our employees in the appropriate unit,
concerning their terms and conditions of employment,
including our rule disciplining employees who arrive
to work less than 15 minutes late, our disciplinary rule
for material handlers, our parking policy, our policy of
establishing employee compensation during power out-
ages, and our disciplinary policy for employees who
fail to bring their ID cards to work. The appropriate
unit is:All production and maintenance employees em-ployed at our Atlanta, Georgia, facility, including
all quality control technicians, but excluding all
office clerical employees, technical employees,
laboratory and professional employees, guards,
and supervisors as defined in the Act.WEWILL
, on request, rescind our rule discipliningemployees who arrive to work less than 15 minutes
late, our disciplinary rule for material handlers, our
parking policy, our policy of establishing employee
compensation during power outages, and our discipli-nary policy for employees who fail to bring their IDcards to work.DYNATRON/BONDOCORPORATIONLesley A. Troope, Esq. for the General Counsel.Douglas H. Duerr, Esq. and Kenneth N. Winkler, Esq.(Elarbee, Thompson & Trapnell), of Atlanta, Georgia, forthe Respondent.David M. Prouty, Esq., of New York, New York, and HarrisL. Raynor, Assistant Southern Regional Director, of UnionCity, Georgia, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEA. The Procedural DisputeHOWARDI. GROSSMAN, Administrative Law Judge. Anoriginal and amended charge in Case 10ŒCAŒ29014 was
filed by the Union of Needletrades, Industrial and Textile
Employees (the Union) on January 18, 1996, and an amend-
ed charge on January 29, 1996. Complaint issued on June 14,
1996, alleging that Dynatron/Bondo Corporation (Respondent
or the Company) engaged in certain unfair labor practices.The Union filed the original charge in Case 10ŒCAŒ29231on April 8, 1996. At the first day of a hearing, on October
7, 1996, counsel for the General Counsel moved to amend
the complaint to add proof of service of an amended charge
in Case 10ŒCAŒ29231. This motion was granted.Subsequent to the hearing, counsel for the General Coun-sel moved to reopen the record to receive the amended
charge itself, stating that it was omitted inadvertently by cler-
ical error. Respondent opposed the General Counsel™s mo-
tion, arguing that the omission could not have been inadvert-
ent because the matter was brought to the General Counsel™s
attention at the hearing, and because receipt of posthearing
evidence is prohibited by Section 102.48 of the Board™s
Rules and Regulations, unless the evidence was newly dis-
covered and could not have been discovered before the close
of the hearing.Respondent™s arguments lack merit. It is obvious that theamended charge would have been included in the formal pa-
pers if the matter had been noticed. It is irrelevant whether
its inadvertent omission is attributable to counsel for the
General Counsel or a clerk.Respondent™s argument based on the Board™s Rules alsolacks merit. It is true that Section 102.48 prohibits reopening
a record to receive evidence except in certain circumstances.
However, a charge is not evidence. Accordingly, I grant the
General Counsel™s motion and receive the General Counsel™s
Exhibit 1(q).B. The Allegations in the ComplaintAfter the filing of the first complaint on June 14, 1996,an amended consolidated complaint issued on June 28, 1996.
It alleges that Respondent violated Section 8(a)(5) of the Act
by engaging in certain actions without notifying the Union
and giving it an opportunity to bargain, to wit, (1) instituting
a new rule which disciplined employees who arrived late at
work by fewer than 15 minutes, (2) creating new disciplinaryVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00576Fmt 0610Sfmt 0610D:\NLRB\324.073APPS10PsN: APPS10
 577DYNATRON/BONDO CORP.1G.C. Exh. 12, emphasis in original.2G.C. Exh. 45.3G.C. Exh. 46.4G.C. Exh. 47.5G.C. Exhs. 48, 49.6G.C. Exh. 52.procedures for material handlers, (3) changing its parkingpolicy, (4) implementing a new procedure for dealing with
power outages, (5) creating a new disciplinary procedure for
employees who failed to bring their new ID badges to work,
and (6) eliminating its employee safety slogan contest and its
employee safety bingo contest.The complaint also alleges that Respondent violated Sec-tion 8(a)(5) by discharging employees Lee Carter and Brenda
Rogers because of their union activities, and employee
Lamar Shelton for violation of its unlawful rule instituting
new disciplinary procedures for employees who arrive at
work later than 15 minutes.A hearing was held before me on these matters in Atlanta,Georgia, on October 7, 8, and 9, 1996. Thereafter, the Gen-
eral Counsel, the Respondent, and the Charging Party filed
briefs.Based on the entire record, including my observation ofthe demeanor of the witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent is a Georgia corporation, with an office andplace of business in Atlanta, Georgia, where it is engaged in
manufacturing automobile filler and other automobile prod-
ucts. During the 12 months preceding issuance of the com-
plaint, Respondent sold and shipped goods valued in excess
of $50,000 directly to points outside the State of Georgia.
Respondent is an employer within the meaning of Section
2(2), (6), and (7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act.II. ALLEGEDVIOLATIONSOFSECTION8(A)(5)
A. BackgroundOn April 12, 1991, the Board with judicial approval foundthat Respondent discharged employee Ernestine Baskins be-
cause of her union activities, in violation of Section 8(a)(3)
and (1). Dynatron/Bondo Corp., 302 NLRB 507 (1991),enfd. per curiam 992 F.2d 313 (11th Cir. 1992).The pleadings here establish that the Board certified theUnion as the exclusive collective-bargaining representative of
all employees in an appropriate unit on June 5, 1991. On No-
vember 8, 1991, the Board with judicial approval found that
Respondent had refused to bargain with, and had refused to
supply relevant information to, the Union in violation of Sec-
tion 8(a)(1) and (5) of the Act. Id.After a prior hearing involving the same Respondent, Iissued a decision on June 28, 1996, finding that Respondent
had unlawfully discharged certain employees, and had en-
gaged in unilateral action without notifying the Union.
Dynatron/Bondo Corp., Case 10ŒCAŒ25736, et al. Respond-ent has filed exceptions to this decision.B. The Alleged New Rule for Late Arrival and theDischarge of Lamar Shelton1. Summary of the evidenceRespondent and the Union began bargaining in July 1993.Respondent™s employee handbook defines a ‚‚Tardy™™ as fol-
lows:Reporting to work more than 15 minutes late will resultin a tardy of being docked that time. Reporting to work
less than 15 minutes late will result in your being
docked that time not worked but not given a tardy.1Pursuant to the Union™s request, Respondent supplied tothe Union monthly notices of discipline. The Union began
receiving notices of an infraction called ‚‚late arrival to work
station.™™ At a negotiating session on September 19, 1994,
Union Negotiator Harris Raynor asked Company Negotiator
Walter Lambeth whether ‚‚late arrival to work station™™ was
a new infraction. Lambeth replied that it was simply a tardy,
regardless of the terminology.Lamar Shelton had been an employee for more than 4years, and was responsible for the safe passage of hazardous
materials through the plant. On June 20, 1994, he received
a written warning for being late in arrival at his work station
on five occasions, and was instructed to be at his assigned
area at the beginning of his shift.2On August 22, 1994,Shelton received a written warning stating that he was late
in arrival at his work station on five additional occasions.3On March 24, 1995, he received another such warning, a
suspension for 1 day, and a statement that five more viola-
tions would result in termination.4There was a bargaining session on September 11, 1995.Union Negotiator Raynor again questioned Company Rep-
resentative Lambeth about this infraction. Lambeth replied
that being tardy violated an attendance rule, but that being
late in arrival at the work station is a violation of a plant
rule.Shelton was present at this session as a member of thebargaining committee. He protested to Lambeth that his area
of work was all over the plant, that he sometimes had to
hunt for his supervisor, while another supervisor, at the area
where he was supposed to begin work, was writing him up
for late at arrival at his work station. Raynor told Lambeth
that the Company had two supervisors supervising the same
employee, and asked Lambeth to reverse the warnings to
Shelton, without success.On March 27, 1996, Shelton was given two terminationnotices for the same infraction, late arrival at his work sta-
tion on January 5, February 5 and 14, and March 12 and 22,
1996.5Another bargaining session took place on April 8,1996, and Shelton was again present. After a long discussion
between Shelton and Lambeth, the latter said that if Shelton
did not punch in until 6:15 a.m., then he could not have been
at his work station at 6 a.m. (Shelton™s starting time.)
Shelton affirmed that he had asked Plant Manager Fragnoli
for his timecards, and that Fragnoli had refused.The Union later received the timecards. They show thatShelton clocked in at 6:16 a.m. on January 5, at 6:02 a.m.
on February 5, at 6:03 a.m. on February 14, at 6:03 a.m. on
March 12, and at 6:04 a.m. on March 22.6VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00577Fmt 0610Sfmt 0610D:\NLRB\324.073APPS10PsN: APPS10
 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7G.C. Exh. 25.8G.C. Exh. 24.9Plant rule 19 provides that a continuance of lack of quality injob performance is a ground for disciplinary action. G.C. Exh. 11,
p. 26.10G.C. Exh. 30.11G.C. Exh. 23.2. Factual and legal conclusionsPrior to this litigation, Respondent™s only rule on tardinessallowed an employee to arrive at work up to 15 minutes after
his starting time without being marked ‚‚tardy.™™ On Septem-
ber 19, 1994, Company Representative Lambeth told Union
Negotiator Raynor that the infraction listed as ‚‚late arrival
to work station™™ was simply another name for tardiness. On
September 11, 1995, he said they were different rules. On
April 8, 1996, Lambeth asserted that an employee could not
be at his work station on time if he clocked in after his start-
ing time. Thus, although an employee who arrived 1 minute
after his starting time was not ‚‚tardy,™™ he was ‚‚late in ar-
rival at his work station,™™ an infraction leading to discipline
including discharge.Lambeth™s replies to Raynor™s inquiries were confusingand contradictory. In effect, they amounted to abrogation of
the rule on tardinessŠthe 15-minute window excusing late-
ness was replaced by a new rule announcing that the totalof five instances of lateness, of any amount, was a violation.Work rules are mandatory subjects of bargaining, and Re-spondent™s substitution of a more stringent rule without ex-
plaining it to the Union, much less giving the Union an op-
portunity to bargain, violated Section 8(a)(5) and (1). Ran-dolph Children™s Home, 309 NLRB 341, 343 fn. 3 (1992);Casa San Miguel, 320 NLRB 534 (1995). Respondent™s im-plementation of the new rule by its warnings to and dis-
charge of Lamar Shelton because he violated this unlawful
rule violated the same sections of the statute.C. The Alleged New Disciplinary Procedure forMaterial Handlers1. Summary of the evidenceThe complaint alleges that Respondent, on August 29,1995, created a new disciplinary procedure for material han-
dlers.On August 29, 1995, Respondent issued a memorandumannouncing that various types of ‚‚locater errors™™ and
‚‚count errors™™ would result in discipline.7At a negotiating session on September 11, 1995, UnionRepresentative Raynor asked why the Union was not notified
about the new policy and given an opportunity to bargain.
Company Representative Lambeth first stated that he did not
know about the new policy. On being given a copy of the
memorandum, Lambeth stated that it was simply an affirma-
tion of existing policy.8Plant Manager Fragnoli asserted that the new memoran-dum was simply a restatement of plant rule 19 of the em-
ployee handbook.9He agreed that rule 19 does not providefor discipline of material handlers who commit locater or
count errors. Fragnoli was asked why, if the new policy was
merely a restatement of prior policy, there was no evidence
of prior discipline for violation of this policy. Fragnoli said
that he could not answer this question.As noted, the Company supplied the Union with monthlynotices of disciplinary action. Union Representative Raynortestified that prior to August 29, 1995, the Union had not re-ceived any notices of discipline of material handlers for lo-
cater or count errors, and that the memorandum on that date
was a unilateral change in the Company™s disciplinary poli-
cies.2. Factual and legal conclusionsI conclude that the rule on material handlers was a newpolicy, and that the Union was not given notification of it
or an opportunity to bargain. Accordingly, the new rule vio-
lated Section 8(a)(5) and (1).D. The Alleged New Parking Policy1. Summary of the evidenceThe complaint alleges that Respondent changed its parkingpolicy on October 2, 1995. By a memorandum of that date,
Respondent informed employees that they would be assigned
a numbered parking space. The first violation of the rule
would result in a verbal warning and in the event of a second
offense, the vehicle would be towed away.10Union Representative Raynor testified that he received noprior notice from the Company about the new policy. His
first knowledge of the new rule came from employees, who
expressed apprehension that they would be compelled to park
too far from the plant entrance and thus become tardy.2. Factual and legal conclusionsThe new parking rule was a more stringent work rule, andRespondent did not give the Union notice of the rule and an
opportunity to bargain over it. Accordingly, on the authority
above cited, Respondent thereby violated Section 8(a)(5) and
(1).E. The Alleged New Policy Dealing withPowerOutages
1. Summary of the evidenceThe complaint alleges that Respondent unilaterally createda new policy dealing with power outages. There was a hurri-
cane in October 1995, and the plant was without power on
October 5 and 6. Employees reported for work, and the com-
plaint deals with their compensation during this time.Plant Manager Fragnoli issued a notice stating that em-ployees who reported for work on October 5 and who were
asked to remain while the Company attempted to obtain
power would be paid for a full 8-hour shift. Employees who
came to work on October 6 and who were sent home would
be paid for 4 hours. Employees who did not report for work
would be given a personal day off or an excused absence.11Fragnoli testified that he did not consult with the Union be-
fore deciding on this compensation. He had previously dealt
with a similar problem when there was an ice storm. How-
ever, the plant had continued to operate during the storm, un-
like the hurricane. Fragnoli discussed his wage decision dur-
ing the hurricane with Human Resources Manager
Tomkowicz. The latter asked whether his decision was based
on prior policy. Fragnoli replied that there was no policy.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00578Fmt 0610Sfmt 0610D:\NLRB\324.073APPS10PsN: APPS10
 579DYNATRON/BONDO CORP.12G.C. Exh. 24.13G.C. Exh. 26.14G.C. Exhs. 27, 28, and 29.15G.C. Exh. 54.16G.C. Exh. 55.17C.P. Exh. 1.18R. Exh. 10.19G.C. Exh. 11, p. 28.20G.C. Exh. 21.21G.C. Exh. 18.22G.C. Exh. 19.The Union™s first notice of the Company™s October 5 and6 wage decisions came in a bargaining session on October
23, 1995. The Union was then informed about the decision,
and that it had already been implemented.2. Factual and legal conclusionsIt is obvious that the Company™s decision was made uni-laterally. This constituted a new policy on employee wages
promulgated without consulting with the Union, and violated
Section 8(a)(5) and (1) of the Act. NLRB v. Katz, 369 NLRBU.S. 736 (1962).F. The Alleged New Discipline for Employees Who Failto Bring Their ID Badges to Work1. Summary of the evidenceAt the bargaining session on September 11, 1995, Re-spondent announced that it intended to institute a new secu-
rity system. Employees would be given ID cards, similar to
credit cards. These would be inserted into a slot in the com-
pany gate, which would then open. The employee™s time of
arrival would automatically be recorded. Union Representa-
tive Raynor asked what would happen if the employee forgot
his ID card. Company Representative Lambeth replied that
he would be admitted manually.12On March 12, 1996, Human Resources ManagerTomkowicz issued a memorandum stating that employees
who forgot to bring their ID cards would be subject to dis-
ciplinary action.13Thereafter, employees received warningsfor failure to bring their ID cards to work.14Union Representative Raynor testified that the Union didnot receive any prior notice of the new disciplinary policy
or opportunity to bargain over it prior to its implementation,
and did not agree with it. As noted, Raynor asked what
would happen if the employee failed to bring his card, and
was told only that the employee would be admitted manu-
ally.2. Factual and legal conclusionsIt is obvious that Respondent™s new disciplinary policy foremployee failure to bring an ID card to work was imple-
mented unilaterally and violated Section 8(a)(5) and (1).G. The Alleged Elimination of the Safety SloganContest and the Safety Bingo Contest1. Summary of the evidencePrior to March 1996, Respondent had two contests de-signed to promote safety in the plant. One was a quarterly
safety slogan contest, in which the employee submitting the
best safety slogan was awarded a $50 prize. Employee
awards amounted to $200 annually.The second contest was a safety bingo contest. Employeeswere given bingo cards. Each day that no recordable accident
happened in the plant, the employee marked off the space on
his bingo card that matched that date. From February 28,
1995, through March 7, 1996, employees received a total of
$650 from the safety bingo contest.Respondent admitted that it did not solicit any new safetyslogans or ‚‚call™™ any new bingo numbers since March 1996.2. Factual and legal conclusionsAlthough Respondent discontinued one method of com-pensating its employees, there is no evidence that it did so
without notification to the Union or an opportunity to bar-
gain. In similar circumstances the Board has stated (A.G.
Boone Co., 285 NLRB 1070, 1072 (1987)):The evidence establishes only that the wage increasewas granted, and is silent as to whether the Union was
afforded an opportunity to bargain. Thus, we cannot
conclude that a violation has occurred.I reach the same conclusion here, and recommend thatthese allegations be dismissed.III. THEALLEGEDVIOLATIONSOFSECTION8(A)(3)
A. The Discharge of Lee Carter1. Carter™s performance historyCarter was hired on May 7, 1984. On September 19, 1995,he received two notices from the Company stating that he
was terminated. One stated that the termination was the re-
sult of ‚‚abusive, profane language towards a member of
management as well as insubordination to work assign-
ment.™™15The other states that Carter was argumentative, andhad cursed and was abusive toward Respondent™s super-
visor.16Respondent™s supervisors testified that during Carter™s em-ployment history he had been loud, belligerent, argumen-
tative, and insubordinate and that he used profanity. None-
theless, Plant Manager Fragnoli wrote him a letter in Feb-
ruary 1990 commending him for his caring attitude toward
his job responsibilities.17He was issued only one warningprior to his discharge, for insubordination in March 1992.18Respondent™s employee handbook provides that a warning is
active for only 1 year.19About half a year later, in a per-formance evaluation, in November 1992, a supervisor said
that Carter was ‚‚an asset to this Company, particularly on
the second shift.™™ Although Carter had a problem in that he
disagreed with others, and had to work on being ‚‚less emo-
tional,™™ he was ‚‚always willing to help others (and) was a
pleasure to work with.™™20In a performance evaluation in March 1993, a supervisorstated that Carter had a problem controlling his emotions,
and in disagreeing with others, but that he was ‚‚over all
... a very good employee.™™
21A performance evaluation inMay 1994 repeated Carter™s deficiencies previously noted,
but stated that he was ‚‚an employee with all the skills and
abilities along with the knowledge and intelligence to be one
of Bondo™s best.™™22Later that year, in November 1994, a su-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00579Fmt 0610Sfmt 0610D:\NLRB\324.073APPS10PsN: APPS10
 580DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
23G.C. Exh. 20.24The employee was Gene Bennett. In my prior decision, I foundthat Bennett filed a notice of intention to resign, and that Respondent
discriminatorily converted the notice into an immediate discharge,
thus depriving Bennett of work during the notice period.
Dynatron/Bondo Corp., Case 10ŒCAŒ25738, et al. pp. 10Œ12.25G.C. Exh. 63.26G.C. Exh. 68.27R. Exh. 13.28R. Exh. 14.pervisor stated that Carter was ‚‚a true asset to the Company,whose skill and knowledge help drive the second shift.™™ The
evaluation adds that ‚‚at times he can be a real pleasure to
work with, yet on occasions he can also be very disrup-
tive.™™23Carter testified that both employees and management usedprofanity, and that he had engaged in it. Plant Manager
Fragnoli and Human Resources Manager Tomkowicz testi-
fied that profanity was used in the plant. Fragnoli stated that
an employee used profanity toward him and threatened him,
but was not discharged.242. Carter™s union and other protected activitiesCarter supported the Union during the 1989 election andjoined it thereafter. He attended several negotiating commit-
tee sessions. In 1994, he began wearing union T-shirts.In May 1995, Carter attended a meeting where Human Re-sources Manager Tomkowicz told temporary employees that
the Company was a good place at which to work, and that
they should not listen to anything bad about the Company
that the permanent employees might tell them. Carter later
told Tomkowicz that he disagreed with him. Tomkowicz re-
plied, ‚‚You all have made it. Go wallow in your own shit.™™Also in May 1995, Carter protested to the Company thatits promotion policies were racially discriminatory, and
threatened to quit. The Company told Carter that his protest
was not well grounded, and cited examples of minority em-
ployees who had been promoted. Carter then returned to
work.25On one occasion, Carter was repairing a machine for As-sistant Plant Manager Leonard Amundsen. Carter testified
that Amundsen wanted to transfer him from the second to the
first shift, and offered him extra hours if Carter would do so.
Carter replied that he should not get a raise unless everybody
received one. He then showed Amundsen his union card.
Amundsen ‚‚flinched,™™ as if in fear according to Carter, and
walked away. Amundsen denied seeing a union card. I credit
Carter.3. Carter™s job classification and supervision(a) Summary of the evidenceAs noted, insubordination was one of the reasons given forCarter™s termination. This fact makes Carter™s job classifica-
tion, and the supervision toward which he was supposed to
respond, relevant.Carter testified that he was a maintenance mechanic on thesecond shift. His shift ran from 3 until 11:30 p.m. His job
was to repair machinery and keep it running. According to
Carter, he worked under the supervision of Michael Amuso.Another supervisor mentioned by Carter was Jerry Talent.He was employed by Respondent as an hourly employee in
June 1995. In September 1995, the month that Carter was
discharged, Talent was supervisor of the maintenance depart-ment. Another department was the chemical packaging de-partment. All the chemical packaging work was done on the
second shift, and Michael Amuso was the supervisor. None-
theless, Talent testified that he had supervisory oversight
over Carter. He asserted that he went over the jobs that had
to be performed at night with Amuso and Carter, and that
it was Amuso™s function to see that the jobs were done.Assistant Plant Manager Leonard Amundsen testified thatCarter was a setup employee in the chemical packaging de-
partment, and that he had a job description defining this po-
sition. It states that individuals in that position report to the
chemical packaging supervisor.26On the other hand, Amund-sen also testified that he told every maintenance mechanic,
including Carter, that Talent was ‚‚the acting supervisor,™™
and that maintenance mechanics were to report to him.On August 23, 1995, Carter had a meeting with super-visors in which he questioned orders he had received to train
another employee. He was told to do as he was directed, but
was not disciplined.27On August 31, 1995, Carter had ameeting with company managers in which he stated that he
did not know what his job was, and that some of his assign-
ments were beneath his talents. Tomkowicz told him that he
was a setup employee and had a job description. If he chose
not to perform his assignments, he could resign. Carter asked
why they did not fire him, and Tomkowicz replied that he
would do so if Carter did not do his job.28The Union raised Carter™s status and his ‚‚ambiguous situ-ation™™ at a bargaining meeting on September 11, 1995.
Union Representative Raynor contended that Carter should
be in maintenance, but Human Resources Manager
Tomkowicz said that Carter was in chemical packaging.
Tomkowicz agreed that an individual in that department re-
ported to the supervisor of the department. Three days after
the bargaining session, Carter was suspended and later dis-
charged.(b) Factual conclusionsCarter™s job description and the testimony of Amundsenand Tomkowicz establish that he was assigned to the chemi-
cal packaging department. Carter testified that he worked on
the night shift under the supervision of Chemical Packaging
Department Supervisor Michael Amuso. On the other hand,
Talent was the maintenance supervisor. As indicated, Talent
stated that he went over maintenance work to be performed
on the night shift with both Amuso and Carter, and that it
was Amuso™s job to see that the work was done.I conclude that Carter™s supervision was ambiguous, inthat the roles of Amuso and Talent were not clearly defined.4. Carter™s discharge(a) Summary of the evidence(i) Carter™s meetings with Amuso and Talent onSeptember 14Carter testified that he arrived at work at 3 p.m. on Sep-tember 14, 1995. He was met by Supervisor Amuso. The lat-
ter told him that they were preparing to ship a machineVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00580Fmt 0610Sfmt 0610D:\NLRB\324.073APPS10PsN: APPS10
 581DYNATRON/BONDO CORP.29G.C. Exhs. 54, 55.called an ‚‚Arinko™™ machine back for another product. Itwas in a room called the ‚‚Arinko room.™™ First, however, it
had to be ‚‚broken down,™™ and then cleaned. Amuso in-
structed Carter to do this. Amuso was ‚‚desperate™™ to get the
machine. Carter dismantled the hopper and was getting ready
to pull out the cylinders when he was approached by Jerry
Talent, who interrupted his work. The latter told him that
some pumps needed repairing, and the two of them walked
to the mixing room. Talent said that a pump Carter had re-
paired the night before was leaking. Carter replied that he
would get to it if he had time.Carter then started back toward the room where the Arinkomachine was located. The job was ‚‚Priority One™™ according
to Carter. Talent followed him. They passed some plastic
tubing that had been left on the floor. Carter said to Talent:
‚‚Do you expect me to pick that up too. I™m getting tired of
kissing asses around here like that. It™s time somebody kisses
my ass.™™ He denied that he said this personally to Talent,
denied that he said anything more than this, and testified that
he heard nothing more from Talent.Jerry Talent provided a different version. According tohim, he met Carter near the mixing room as the latter was
entering the plant. Talent told Carter that there were some
things that had to be done. They went to the mixing room,
where Talent pointed to a diaphragm pump. Carter said that
another employee built the ‚‚fŠking thing,™™ and that he was
not touching it. Talent replied that it pumped all right, butleaked when changed. Carter said ‚‚Oh.™™They then went to another section, where Talent notedtubing on the floor, and told Carter to throw it away. Carter
said he did not put the tubing there, and that it could stay
there until it ‚‚fŠking rots.™™ Talent asserted that Carter re-
fused his orders to fix the pump and pick up the tubing.
Carter told him: ‚‚You can kiss my fŠking ass.™™Talent stated that Carter was becoming ‚‚hostile.™™ Talenttried to leave him, but Carter ‚‚pursued™™ him and kept ‚‚at-
tacking™™ him. Talent denied that Carter went to the Arinko
room, which was distant from the mixing room. He denied
knowledge of Carter™s assignment to repair the Arinko ma-
chine, and said, at the hearing, ‚‚This is the first I™ve heard
[of it].™™(ii) Carter™s suspension and dischargeTalent called Human Resources Manager Tomkowicz andreported his version of the incidents with Carter. Carter was
then called to Assistant Plant Manager Amundsen™s office,
where Amundsen, Tomkowicz, and Talent were present.
Amuso was not there. Respondent™s witnesses testified that
Carter was ‚‚profane and out of control.™™ He stood in front
of Amundsen™s desk, spoke in a loud voice, and waived his
arms. Tomkowicz told him that he was suspended, and he
was escorted out of the plant.Tomkowicz testified that a decision was made later to dis-charge Carter. The decision was based on what Carter said
to Talent on the plant floor, not on what took place in
Amundsen™s office. Tomkowicz based his decision as to
what took place on Talent™s report, which he accepted al-
though Talent had only recently been appointed a supervisor.Assistant Plant Manager Amundsen testified that he,Tomkowicz, and Plant Manager Fragnoli participated in the
decision to discharge Carter. The decision was based on Tal-
ent™s report that Carter had refused to fix a leaking pump andhad refused to pick up some hose on the floor. Talent toldthem that he had tried to defuse the situation by walking
away from Carter.Amundsen was asked whether he was aware that Carterhad been given an earlier directive by Michael Amuso to re-
pair an Arinko machine in the Arinko room. The transcript
then reads:A. Yes.Q. You were aware of that?
A. Yes.
Q. You chose to discharge Lee Carter anyway?
A. For refusing to do his job.
Q. Are you aware that at the time that Jerry Talentapproached Lee Carter to give him instructions on fix-
ing the pump that he was busying himself following
Mike Amuso™s instructions in breaking down the
Arinko machine?A. Well, that™s fine.
Q. Mr. Amundsen, did you and Mr. Fragnoli and Mr.Tomkowicz give that no consideration in deciding to
discharge Mr. Carter?A. Once again, I™ll tell you this. I like Lee Carter.Yes, I did. I liked Lee Carter.Tomkowicz and Amundsen agreed that neither of themwitnessed Carter refusing to obey an order from Talent. As
indicated, Carter was discharged on September 19 for being
argumentative with, cursing, and abusing a member of man-
agement, and for insubordination.29(b) Factual analysisAmundsen™s admission that he was aware of Amuso™sprior instruction to Carter, to break down the Arinko ma-
chine, corroborates Carter™s testimony that this took place.
Respondent did not call Amuso to contradict Carter on this
issue. Accordingly, I find that Amuso did give Carter this
order, and that Amuso was ‚‚desperate™™ to get this work
done. I further credit Carter™s testimony that he began this
work, that it took place in the ‚‚Arinko room,™™ and that Tal-
ent interrupted it.This finding contradicts Talent™s version of these events.He could not have met Carter near the mixing room if Carter
in fact was in the Arinko room, some distance away, break-
ing down the Arinko machine. Talent™s further testimony that
he was unaware of Amuso™s instruction to Carter, and first
learned it at the hearing, is unbelievable. Amundsen testified
that he was aware of it when he, Tomkowicz, and Fragnoli
decided to discharge Carter. They purportedly relied on Tal-
ent™s report of these incidents, and it is highly unlikely that
Talent was unaware of the same fact. Indeed, the only place
he could have found Carter was in the Arinko room, break-
ing down the machine.Talent™s own testimony does not establish that Carter re-fused to fix a pump. After Carter protested that another em-
ployee had repaired the pump, Talent explained that it
pumped satisfactorily, but that it leaked. Carter™s response to
this explanation was ‚‚Oh,™™ an apparent acceptance of the
explanation. It cannot be said that Carter categorically re-
fused to fix the leak, in light of his last exchange with TalentVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00581Fmt 0610Sfmt 0610D:\NLRB\324.073APPS10PsN: APPS10
 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
30G.C. Exh. 16.31G.C. Exh. 75.32G.C. Exh. 17.33G.C. Exhs. 16, 25.34Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1stCir. 1981), approved in NLRB v. Transportation Management Corp.,464 U.S. 393 (1983); Manno Electric, Inc., 321 NLRB 278, 280 fn.12 (1996).that he would do the work Talent asked to him to do if hehad the time, and then went back to the ‚‚Priority One™™ job,
the Arinko machine.Talent™s credibility is further impaired by the fact that hisdescription of these events is contrary to the procedure which
he described. That procedure was to go over the jobs that
had to be performed on the night shift with Carter and with
Chemical Packaging Department Supervisor Amuso. In this
case, Talent, by his own testimony, did not do so. Instead,
he gave the orders to Carter without consulting Amuso.For these reasons, and Carter™s honest demeanor, I con-clude that he was a more credible witness than Talent. I ac-
cept his testimony that as he and Talent were passing some
tubing on the floor he asked whether he was expected to pick
it up, but heard nothing more.Respondent™s disciplinary policies when employees refusedorders are relevant. It had a progressive disciplinary policy.
An employee who was belligerent and refused to unload a
truck was given a written warning.30An employee found tobe insubordinate for sitting on and bouncing a drum was
given a verbal warning.31An employee who refused to obeya supervisor™s order was suspended for 3 days.32Two em-ployees who persistently refused to work were discharged.33I further credit Carter™s testimony that he told Talent thathe was tired of ‚‚kissing asses™™ and wanted somebody to
‚‚kiss his ass,™™ but did not direct this to Talent personally,
and did not say anything more. Accordingly, I reject Talent™s
testimony that Carter told him to ‚‚kiss his fŠking ass.™™(c) Legal conclusionsIn order to establish a discriminatory discharge, the Gen-eral Counsel must make a prima facie case sufficient to sup-
port an inference that protected conduct was a motivating
factor in the employer™s decision to discipline an employee.
Once this is established, the burden shifts to a respondent to
demonstrate that the discipline would have been administered
even in the absence of the protected conduct. The General
Counsel must supply persuasive evidence that the employer
acted because of antiunion animus.34Respondent™s antiunion animus is established by the threecases cited above in which it was found to have violated the
Act. It is also established by its violations already found
here.Lee Carter was an early supporter of the Union, beginningin 1989. Evidence of his support increased in 1994, when he
began wearing union T-shirts. He also showed Assistant
Plant Manager Amundsen his union card, and protested
Human Resource Manager Tomkowicz™ statement to tem-
porary employees that they should not listen to permanent
employee criticism of the CompanyŠwhich prompted
Tomkowicz to tell Carter to ‚‚go wallow in your own shit.™™
Carter also protested what he considered to be Respondent™s
racially discriminatory promotion policies. The General
Counsel has thus established a prima facie case that unionand other protected activities were a factor in Respondent™sdecision to discharge Carter.Tomkowicz testified that the reasons for Carter™s dischargewere his profanity toward Talent on the plant floor and his
insubordination. I have found that the only profanity was
Carter™s statement to Talent that he was tired of kissing other
people™s ‚‚asses and wanted somebody to kiss his ass.™™ I
have also found that Carter had a history of using profanity,
and that it is commonplace in the plant. The Company was
well aware of this fact, as indicated in the testimony of Re-
spondent™s witnesses and Carter™s evaluations by supervisors.
The same evidence indicates that Carter had a personality
which made him argumentative at times. Despite these fac-
tors, the evaluations found that Carter was ‚‚overall a very
good employee,™™ and ‚‚a true asset to the Company.™™I have also found that Carter commented on the tubing onthe floor, asked whether he would be expected to pick it up,
but heard nothing more from Talent. Even if Talent had or-
dered him to pick it up, this would not have warranted dis-
cipline as severe as discharge in light of Respondent™s actual
practice in the discipline of other employees discussed above.
It had nothing to do with Carter™s work, and would have
constituted further interference with his priority job with the
Arinko machine.Respondent™s decision to discharge Carter for conduct noworse than that in which he and other employees had en-
gaged followed increased evidence of his support of the
union and his other protected activities, including his attempt
to get his own status clarified. The discharge took place a
few days after the Union brought up his case at a collective-
bargaining session. It is a permissible inference that, after
tolerating Carter™s personality problems for many years, Re-
spondent suddenly decided to discharge him because of the
increase in protected activities, not his conduct.In Marion Steel Co., 278 NLRB 897, 900 (1986), theBoard stated:The general rule followed by the Board and the courtsis that, where an employee utters profanity or vulgarity
to a supervisor, including statements which could be
construed to be threats, the Board will extend a mantle
of protection over such statements unless the statements
are so egregious and so opprobrious that they render the
employee unfit for further service.Such is not the case here, even with respect to the remarksattributed to Carter by Talent.The record is also devoid of any evidence that Respondentattempted to find out from Carter what transpired between
him and Talent. The meeting in Amundsen™s office did not
include calm questions and answers. As Tomkowicz candidly
admitted, he relied on what Talent reported to him. Respond-
ent failed to conduct a fair investigation of Carter™s supposed
wrongdoing, and thus further evidenced its discriminatory
motivation under accepted Board law. When Amundsen was
asked whether he gave any consideration to the fact that
Carter had received a prior order from Amuso, his answers
were evasive and unresponsive. This is further evidence of
Respondent™s unlawful motivation, and the pretextual nature
of the reasons it advanced for Carter™s discharge.Respondent has not rebutted the General Counsel™s primafacie case, and I conclude that it suspended Carter on Sep-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00582Fmt 0610Sfmt 0610D:\NLRB\324.073APPS10PsN: APPS10
 583DYNATRON/BONDO CORP.35G.C. Exh. 59.36G.C. Exh. 33.37G.C. Exh. 35.38G.C. Exh. 37.39G.C. Exh. 40.40G.C. Exh. 39. OSHA has issued respiratory protection rules.OSHA Regulation 1910.134 requires that ‚‚respirators used by more
than one worker shall be thoroughly cleaned and disinfected after
each use.™™ Employees must be trained in its use. G.C. Exh. 34, at-
tachment D, p. 423.41G.C. Exh. 36.42G.C. Exh. 34.43Id., part 5, 6, app. C.44R. Exh. 19.tember 14 and discharged him on September 19, 1995, be-cause of his union and other protected concerted activities,
thus violating Section 8(a)(3) and (1).B. The Discharge of Brenda Rogers1. Rogers™ work history and union activitiesBrenda Rogers was hired in August 1985, and was dis-charged on January 5, 1996, for insubordination in that she
refused to wear ‚‚safety equipment™™ (a respirator).35Rogerssupported the Union before the election, joined it, and wore
union T-shirts. They were imprinted with the legend, ‚‚Dis-
satisfied Bondo employee.™™ Rogers signed a petition that
asked Respondent to treat its employees fairly.362. Safety complaints against RespondentOn October 7, 1994, the Union filed a complaint againstRespondent with the Occupational Safety and Health Admin-
istration (OSHA). The complaint alleged that the Company
failed to abide by numerous OSHA regulations including res-
pirators. ‚‚Respirator masks that are used are not sanitized
and have not been for nearly a year.™™ Temporary employees
are currently given used soiled respirators for usage while
employed at Bondo.37In October 1994, the Union issued ahandbill asserting that OSHA had fined Respondent a total
of $11,900 for various violations.38On March 1, 1995, the Union sent Respondent a letterwith a copy of a ‚‚second OSHA citation,™™ a second petition
signed by ‚‚a vast majority of employees,™™ and a protest
against ‚‚numerous violations of the National Labor Rela-
tions Act.™™39On May 8, 1995, OSHA issued a citationagainst Respondent, finding that users of respirators were not
properly instructed in their use in the hazardous material han-
dling area, and that approved respirators were not used in the
packaging room. The violation was characterized as ‚‚Seri-
ous™™ was to be abated by June 7, 1995, and the proposed
penalty was $1200.40In about May 1995, the Union published a handbill assert-ing that OSHA had issued another citation against Respond-
ent. The handbill contains a purported copy of the citation,
alleging that Respondent ‚‚had not provided a place of em-
ployment free from recognized hazards that were likely to
cause death or serious physical harm ... in that employees

were exposed to Methyl Ethyl Ketone Peroxide.™™ The pro-
posed penalty was $4000, and the handbill added that
amount to the $1200 penalty for a total of $5200.413. Rogers™ dischargeŠsummary of the evidence(a) Respondent™s procedure on use of respiratorsRespondent published ‚‚Standard Operation Procedures forthe Selection and Use of Respirators.™™42Those proceduresrequire an employee to engage in inspection and maintenance
of respirators each time it is used, to assure that it is in
‚‚good, clean condition.™™ The procedures make a distinction
between ‚‚individually issued™™ respirators, and those that are
‚‚commonly used.™™ As to the former, the employee is re-
quired to clean them with a sanitary respirator wipe. Res-
pirators that are ‚‚grimly soiled™™ must first be soaked and
brushed to make certain that all residue is removed. The
valves must be cleaned of all residue before use. ‚‚Be sure
all residue are thoroughly washed away and respirator is
clean and free from all putty or dust.™™For ‚‚commonly used™™ respirators, the employee must en-gage in the foregoing cleaning operations. In addition, the
respirator must be soaked in a disinfectant solution for 2
minutes, and then allowed to dry ‚‚if time allows.™™ The em-
ployee must document these cleaning and maintenance ac-
tivities on a prescribed form.43(b) Rogers™ assignment on January 3, 1996 suspensionand dischargeRogers™ regular job was that of a machine operator in thepacking department. She had not been given a personal res-
pirator. On January 3, 1996, she was assigned to a job of
packing glazier spot putty, as part of a four-person team in
the packing area. The employee running this operation told
Rogers that she would need a respirator. When Rogers said
that she did not have one, the team leader had two delivered,
one for Rogers and the other for a temporary employee doing
the same work.Two respirators were delivered by Steven McDonald, anenvironmental technician. McDonald told Rogers to put on
one of the respirators. Rogers picked one up, and observed
that it had white powder and ‚‚stuff™™ on it. It looked as if
it had come out of the mixing room. Rogers told McDonald
that she would not wear it. McDonald replied that she would
have to take it up with Assistant Plant Manager Amundsen.The respirator itself was received in evidence.44It consistsbasically of three parts, a central section that goes over the
face, and two sections with filters that fit over the area next
to the ears. Steven McDonald called these pieces ‚‚caps.™™ He
testified that the central section was new, and that he took
both central sections out of a box. The caps were not new.
McDonald said he added them to the central sections. He
handled the devices with latex gloves, and some white pow-
der from the gloves came off onto the device. He agreed that
some of the white powder was in the interior of the central
section of the device that would have laid against Rogers™
face if she had put it on. In addition, McDonald conceded
that the caps had some kind of ‚‚debris, probably putty and
dirt mixed.™™ McDonald asserted that this had been cleaned,
but would not come off. It may have been dirtier on JanuaryVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00583Fmt 0610Sfmt 0610D:\NLRB\324.073APPS10PsN: APPS10
 584DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
45R. Exh. 19.46R. Exh. 80.47R. Exh. 28, emphasis in original.48G.C. Exh. 59.49G.C. Exh. 60.50G.C. Exh. 39.51G.C. Exh. 34, attachment D.52Id.3, 1996, than it was at the hearing. Human Resources Man-ager Tomkowicz examined the device. At the hearing, he tes-
tified that the covers did not look clean to him. The device,
in evidence, still has black markings on the outside parts, or
‚‚caps.™™45McDonald called Assistant Plant Manager Amundsen, whocame to the jobsite. Rogers told Amundsen that the respirator
was ‚‚real dirty.™™ Amundsen replied that it was clean, and
that she would have to put it on. Rogers said that she had
no problem wearing a respirator, and that she would wear it
if he would allow her to clean it. Amundsen replied that it
was clean, and that she would either put it on or she was
‚‚out of there, fired.™™Amundsen testified that Rogers told him she was notgoing to wear that ‚‚dirty thing.™™ He replied that it ‚‚wasn™t
dirty. It was clean. All new parts were put on the res-
pirator.™™ Amundsen denied that he told her she was fired.Amundsen then called Tomkowicz, and Rogers andAmundsen went to his office. According to Rogers,
Tomkowicz asked her what her problem was, and Rogers re-
plied that the respirator was dirty. Tomkowicz told her to
think about it, then threw up his hands and said that they
would have to fire her for insubordination. Rogers replied
that she had no problem wearing the respirator, but wanted
to clean it. Tomkowicz replied that the respirator was clean,
and that they were too expensive for the Company to buy
Rogers her own personal respirator.According to Rogers, she was one of only two regular em-ployees who did not have a personal respirator. She asked
for one but did not receive one prior to January 3, 1996.
Rogers did not receive a copy of Respondent™s procedure on
the use of respirators. Prior to January 3, 1996, she received
a copy of a document from Union Representative Lamar
Shelton asserting that OSHA had cited Respondent for using
respirators that were inadequate in that parts were being
interchanged, and that unsanitary respirators were being
shared by employees.46Amundsen testified that he had other respirators but theydid not have new caps and were ‚‚cleaned as good as pos-
sible.™™ He stated that he cleaned commonly used respirators
after they were used.Tomkowicz testified that he told Rogers he could see noproblem with the respirator, that Rogers should wear it, and
that she would put herself ‚‚in harm™s way™™ by refusing to
do so. Rogers again refusedŠnot to wear any respirator but
this particular one. According to Tomkowicz, he then sus-
pended Rogers.Tomkowicz wrote a memo on the same date. It reads inpart: ‚‚It was not a NEW RESPIRATOR but rather a newly
cleaned unit with new filters and valves.™™47At the hearing,Tomkowicz contended that he later discovered that the memo
contained an error, and that the respirator in fact was ‚‚nine-
ty-nine and forty-four hundreds percent™™ new. He agrees that
he probably told Rogers that the respirator was refurbished.Tomkowicz called Rogers 2 days later. According to Rog-ers, he told her she could report back for work, but would
have to wear the same respirator. She replied that she had
no problem wearing a respirator, but asked whether shecould come in and clean it. Tomkowicz said that the res-pirator was clean, and that he was submitting her termination
notice. Tomkowicz agreed that she was not discharged for
refusing to wear any respirator, but, rather, in Respondent™s
Exhibit 19, her termination notice states that she was termi-
nated for ‚‚insubordination, refused to wear safety equipment
provided to her.™™484. Rogers™ unemployment insurance claimRogers applied for state unemployment insurance benefits,which were granted on January 22, 1996. The Company ap-
pealed, and the appeal was heard by an administrative hear-
ing officer on February 23, 1996. His decision issued on
March 8, 1996, and upheld the award of benefits. He found
that Rogers refused to wear the respirator because the por-
tions which rested against her skin were not clean. ‚‚Even
though it was new,™™ the decision reads, the claimant was not
given an opportunity to clean the respirator. ‚‚The employ-
er™s adamant position was unreasonable.™™495. Factual and legal conclusionsThe requirement for a finding of a violation of Section8(a)(3) is set forth above. Respondent™s antiunion animus is
established by the three prior decisions cited above, and by
its unfair labor practices committed here. Rogers was a union
activist who supported the Union, joined it, wore union T-
shirts announcing that she was a ‚‚dissatisfied™™ employee,
and signed a petition asking Respondent to treat its employ-
ees fairly. The General Counsel has established a prima facie
case that animus was a factor in Respondent™s decision todischarge Rogers.The Union issued various handbills stating that OSHA hadissued citations against Respondent. On May 8, 1994, OSHA
issued a citation against Respondent, inter alia, finding that
approved respirators were not used in the packaging room.50OSHA regulations require that commonly used respirators
must be thoroughly cleaned and disinfected after each use.51Respondent™s operating procedure on the use of respirators
requires that respirators that are ™™grimly soiled™™ must be
soaked and brushed to make certain that all residue, includ-
ing putty or dust, is removed. For commonly used res-
pirators, the employee is required first to disinfectant it with
a disinfectant solution for 2 minutes and then allow it to dry
if time permits.52Rogers was normally assigned to work as a machine oper-ator. On January 3, 1996, she was assigned to the work of
packing glazier spot putty in the packing area. She was one
of only two regular employees who had not been assigned
a permanent respirator, although she had requested one. She
was supplied a respirator by environmental technician Steven
McDonald on January 3. He testified that the central section
of the respirator was new, but that the ‚‚caps,™™ containing
the filters, were not new. The technician testified that he
used latex gloves handling the respirators, and that white
powder had come off the gloves onto the respirators, and had
gone into the central section of the respirator which goes upVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00584Fmt 0610Sfmt 0610D:\NLRB\324.073APPS10PsN: APPS10
 585DYNATRON/BONDO CORP.53G.C. Exh. 37.54The conclusion reached by the administrative hearing officer inRogers™ unemployment insurance claim is similar to the one reached
herein. Although the decisions of state agencies on such matters are
not determinative, they have probative weight.against the employee™s face. In addition, the caps, containingthe filters, had ‚‚debris, probably putty and dirt mixed.™™I conclude that Respondent™s delivery of this respirator toRogers was not in compliance with its own operating proce-
dure in that the respirator was not free of putty and dust
(dirt)ŠMcDonald admitted that putty was on the caps.McDonald™s assertion that he sanitized the commonly usedrespirators after each use is contrary to the explicit instruc-
tions in Respondent™s rules specifying that the employee is
to do so and record his or her actions on a prescribed form.I further conclude that Respondent was still in noncompli-ance with OSHA™s rule requiring that commonly used res-
pirators must be thoroughly cleaned after each use, and with
the May 8, 1994 citation in that Respondent ordered Rogers
to use a respirator that was not thoroughly cleaned. Rogers
offered to wear the respirator if they would let her clean itŠ
first in her meeting with Tomkowicz on January 3, 1996. She
made the same offer when Tomkowicz called her a few days
later and told her she could come back to work if she would
wear the respirator. Her offers were in compliance with Re-
spondent™s own operating procedure requiring an employee
to examine a respirator and make certain that it is clean.
There is no doubt that the respirator was dirty, and that Re-spondent refused to let Rogers clean it before wearing it.Did Rogers™ refusal to wear the dirty respirator constituteconcerted activity? As noted above, the Union filed a com-
plaint with OSHA against Respondent, protesting the use of
soiled and unsanitized respirators. It also published handbills
protesting Respondent™s failure to protect the safety of its
employees, including the failure to provide safety equip-
ment.53The General Counsel argues that Rogers™ refusal to wearthe respirator was ‚‚a logical outgrowth of the complaints of
Rogers, her co-workers and the Union regarding unsafe
working conditions at Respondent™s facility, including com-
plaints about the use of unsanitized and soiled respirators.™™
As such, the General Counsel argues, Rogers™ refusal to wear
the respirator constitutes union and other protected concerted
activity, citing Meyers Industries (II), 281 NLRB 882 (1986).The General Counsel concludes that Rogers™ discharges vio-
lated Section 8(a)(3) and (1) of the Act.The record demonstrates that Rogers refused to wear therespirator because she considered it to be unsafe. In RoadwayExpress, Inc., 217 NLRB 278, 279 (1975), a case precedingMeyers (II), the Board stated:The contract clearly indicates that the Employer shallnot require employees to drive an unsafe vehicle, and
that employees have the right to refuse to drive such a
vehicle. Although Ferguson acted alone in his refusal to
drive the tractor, and he did not at the time of his re-
fusal specifically refer to the contract as granting him
this right, the nature of his complaint has significance
and relevance under the contract to the interests of all
of Respondent™s employees whose employment is gov-
erned under the contract.We have held in the past that when an employeemakes complaints concerning safety matters, which are
embodied in a contract, he is acting not only in his own
interest, but is attempting to enforce such contract pro-visions in the interest of all the employees coveredunder that contract. We have found such activity to be
concerted and protected under the Act, and the dis-
charge of an individual for engaging in such activity to
be in violation of Section 8(a)(1) (authority cited).In Blue Circle Cement Co., 311 NLRB 623 (1993), enfd.41 F.3d 203 (5th Cir. 1994), the employee used the employ-
er™s photocopier to reproduce an article attacking the em-
ployer™s disposal of hazardous waste as ‚‚sham recycling.™™
Both the union and an environmental group had opposed the
employer™s actions. The employer argued that the employee™s
actions were ‚‚entirely personal and not in any way con-
nected with the Union.™™ The Board disagreed and held that
the employee™s actions were ‚‚a logical outgrowth™™ of the
employee™s and the union™s opposition to the respondent™s
plan to burn hazardous waste (id. at 624).The Board has recently stated in Mike Yurosek & Son,Inc., 306 NLRB 1037, 1038 (1992):We will find that individual action is concertedwhere the evidence supports a finding that the concerns
expressed by the individual are logical outgrowth of the
concerns expressed by the group [authority cited].Rogers™ refusal to wear the respirator was a logical out-growth of the Union™s concern with the safety of the employ-
ees, as reflected in the complaints it filed with OSHA, the
latter™s citations against Respondent, and the handbills that
the Union issued. In addition, Rogers was a union activist,
and the charge of insubordination against her was clearly
pretextual, in light of her offer to wear the respirator if first
allowed to clean it in compliance with Respondent™s own
procedures. Accordingly, by discharging her, I conclude that
Respondent violated Section 8(a)(3) and (1) of the Act.54In accordance with my findings above, I make the follow-ingCONCLUSIONSOF
LAW1. Dynatron/Bondo Corporation is an employer engagedcommerce within the meaning of Section 2(2), (6), and (7)
of the Act.2. Union of Needletrades, Industrial and Textile Employ-ees is a labor organization with the meaning Section 2(5) of
the Act.3. Since June 5, 1991, the Union named above has beenthe exclusive collective-bargaining representative of all em-
ployees in the following unit:All production and maintenance employees employedby the Respondent at its Atlanta, Georgia, facility, in-
cluding all quality control technicians, but excluding all
office clerical employees, technical employees, labora-
tory and professional employees, guards, and super-
visors as defined in the Act constitute a unit appropriate
for the purpose of collective bargaining within the
meaning of Section 9(b) of the Act.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00585Fmt 0610Sfmt 0610D:\NLRB\324.073APPS10PsN: APPS10
 586DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
55Dynatron/Bondo Corp., 302 NLRB 507 (1991), enfd. per curiam992 F.2d 313 (11th Cir. 1993).56Id.57Dynatron/Bondo Corp., Cases 10ŒCAŒ25735, et al.58See also Fieldcrest Cannon, Inc., 318 NLRB 466, 473 (1995),and authority cited there.59If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™60Dynatron/Bondo Corp., supra at fn. 55.61Fieldcrest Cannon., supra at 474 fn. 8.4. Respondent has violated Section 8(a)(5) and (1) of theAct by engaging in the following conduct without notifying
the Union and giving it an opportunity to bargain:(a) Instituting a new rule which disciplined employeeswho arrive late at work by fewer than 15 minutes.(b) Creating on August 29, 1995, a new disciplinary proce-dure for material handlers.(c) Changing its parking policy on October 2, 1995.
(d) Creating a new policy on employee compensation dur-ing power outages.(e) Creating a new disciplinary procedure for employees™who fail to bring their new ID badges to work.5. Respondent additionally violated Section 8(a)(5) by dis-charging employee Lamar Shelton on March 27, 1996, for al-
leged violation of the unlawful rule set forth in section 4(a),
above.6. Respondent violated Section 8(a)(3) and (1) of the Actby discharging employee Lee Carter on September 19, 1995,
because he engaged in union and other protected concerted
activities.7. Respondent violated Section 8(a)(3) and (1) of the Actby discharging employee Brenda Rogers on January 5, 1996,
because she engaged in union and other protected concerted
activities, and because she refused to wear a dirty respirator,
a logical outgrowth of union and employee opposition to Re-
spondent™s lack of adequate safety procedures.8. The foregoing unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.9. Respondent has not violated the Act except as foundhere.THEREMEDYIt having been found that Respondent has engaged in un-fair labor practices, I shall recommend that it be ordered to
cease and desist therefrom, and take certain affirmative ac-
tion designed to effectuate the policies of the Act.The Charging Party argues that Respondent is a ‚‚recidi-vist labor law violater,™™ and urges extraordinary remedies.
The record shows that Respondent discriminatorily dis-
charged an employee in 198955and refused to bargain withor supply relevant information to the union in 1991.56In1993, Respondent violated Section 8(a)(5) by unilaterally
changing its employees working conditions in four areas,
and, in 1994, violated Section 8(a)(3) by discriminatorily dis-
charging four employees.57The Union argues that Respondent should be required tohave a notice read by a corporate officer, mailed to employ-
ees and former employees at their homes, published in local
newspapers, and published in the parent corporation™s annual
report to shareholders. In addition, the Charging Party re-
quests that the General Counsel and the Charging Party be
paid their litigation expenses, and that the discriminatees be
compensated for lost wages by not deducting interim earn-
ings from their gross backpay.In the case at bar, Respondent has continued its practiceof unlawful unilateral changes to the detriment of its employ-
ees™ working conditions, and has continued its discriminatorydischarges of employees. Its treatment of Brenda Rogers wasoutrageous and was in defiance of OSHA citations. Respond-
ent™s refusal to let her clean the respirator prior to using it
manifested a contemptuous disregard of her apprehensions
concerning her own health.In Three Sisters Sportswear Co., 312 NLRB 853 (1993),the employer violated Section 8(a)(1) and abused, assaulted,
and discriminatorily discharged employees; the Board or-
dered extraordinary remedies.58Although the case at bar does not contain the abuse andassault features of Three Sisters, it does manifest a patternof continuous violations of the Act, beginning in 1989 and
continuing to the present time. I conclude that the coercive
and cumulative effect of this pattern is at least equivalent in
magnitude to that in Three Sisters.I shall first recommend that Respondent be required topost copies of the attached notice marked ‚‚Appendix™™,59atits Atlanta, Georgia facility. Copies of the notice, provided
by the Regional Director for Region 10, after being signed
by the Respondent™s authorized representative, shall be post-
ed by the Respondent and maintained for 60 consecutive
days in conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps shall
be taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.In addition, pursuant to Three Sisters and Fieldcrest Can-non, supra, I shall recommend that either Human ResourcesManager Fred Tomkowicz or Plant Manager Leigh Fragnoli
read the notice to all employees at its Atlanta facility, by
shifts, departments, or otherwise, or, at its option, permit a
Board agent to read the notice in the presence of either
Tomkowicz or Fragnoli. In addition, Respondent shall mail
signed copies of the notice to all its employees since July 14,
1989, the date of its unlawful discharge of Ernestine
Baskin.60I shall further recommend that Respondent be re-quired to publish in local newspapers of general circulation
a copy of the notice two times a week for a period of 4
weeks.I shall not, however, recommend that the notice be printedin the parent corporation™s annual report to shareholders.
This would go beyond what is required to remedy the unfair
labor practices committed against Respondent™s employees.61In support of its request for reimbursement to the GeneralCounsel and the Union for litigation expenses, the Union
cites Heck™s, Inc., 215 NLRB 765 (1974). The Union arguesthat Respondent™s violations are ‚‚studied and willful,™™ that
its defenses ‚‚in various instances are frivolous and nonexist-
ent,™™ and that in the case at bar it did not even file a brief
to the administrative law judge.The cited Heck™s case was a second supplemental decisionby the Board, following ‚‚the labyrinthine history™™ both of
the original decision and of the Board™s decision in TiideeProducts, 194 NLRB 1234 (1972). Following a SupremeVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00586Fmt 0610Sfmt 0610D:\NLRB\324.073APPS10PsN: APPS10
 587DYNATRON/BONDO CORP.62215 NLRB at 768.63Respondent did file a brief in the instant case, albeit two pagesin length.64Under New Horizons, interest is computed at the ‚‚short-termFederal rate™™ for the underpayment of taxes as set out in the 1986
amendment to 26 U.S.C. §6621. Interest accrued before January 1,

1987 (the effective date of the amendment), shall be computed as
in Florida Steel Corp., 231 NLRB 651 (1977).65Hickmott Foods, 242 NLRB 1357 (1979).Court remand in Heck™s, the Board discussed the distinctionbetween ‚‚frivolous™™ and ‚‚debatable™™ issues. The Board
stated:The fact that in retrospect a respondent is found to haveengaged in a flagrant repetition of conduct previously
found unlawful, otherwise characterized as aggravated
and pervasive, does not in our judgment justify our dis-
couraging that respondent from gaining access to an ap-
propriate forum where the credibility of witnesses
leaves an unfair labor practice issue in doubt.62In this case, credibility resolutions were required in orderto conclude that Respondent had committed unfair labor
practices. It follows that Respondent™s defense here is not
frivolous.63Accordingly, I shall not recommend an award oflitigation expenses to the General Counsel or the Union.In support of its contention that interim earnings shouldnot be deducted from backpay, the Union argues that the
Board™s traditional ‚‚make-whole™™ remedy does not really
make whole the discriminatee who had been unlawfully dis-
charged and that the ‚‚Act™s statutory scheme is not fully
vindicated, nor are employees™ rights protected, by the cur-
rent remedial arrangements.™™ Conceding that the Board has
held otherwise in the past, the Union requests it ‚‚to recon-
sider the proposition and to formulate a new standard which
would allow such a remedy in cases where the evidence
shows flagrant, willful and repeated violations of the Act.™™This remedy is not within the compensatory remedialscheme of the Act, and has been rejected by the Board.
Fieldcrest Cannon, Inc., supra at 474 fn. 8. Accordingly, Ishall not recommend this remedy.I shall recommend that Respondent be ordered to offer LeeCarter, Brenda Rogers, and Lamar Shelton immediate rein-
statement to their former positions, dismissing if necessary
any employees hired to fill those positions, and to make
them whole for any loss of earnings he or she may have suf-
fered by reason of Respondent™s unlawful conduct, by paying
each of them a sum of money equal to the amount he or she
would have earned from the date of his or her unlawful dis-
charge to the date of an offer of reinstatement, less net in-
terim earnings during such period, to be computed on a quar-
terly basis in the manner established by the Board in F.W.
Woolworth Co., 90 NLRB 289 (1950), with interest as com-puted in New Horizons for the Retarded, 283 NLRB 1173(1987).64I further conclude that Respondent ‚‚has engaged in suchegregious or wide spread misconduct as to demonstrate a
general disregard for employees statutory rights.™™65Accord-ingly, I shall recommend a broad order.[Recommended Order omitted from publication.]VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00587Fmt 0610Sfmt 0610D:\NLRB\324.073APPS10PsN: APPS10
